Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Plans to Announce First Quarter 2008 Financial Results during a Conference Call on April 23, ATLANTA, April 15, 2008 – RPC Incorporated (NYSE: RES) announced today that it will release its financial results for the first quarter ended March 31, 2008 on Wednesday, April 23, 2008 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, April 23, 2008 at 9 a.m.
